Citation Nr: 0125865	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  00-12 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation for post-traumatic stress 
disorder (PTSD) under the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001).

2.  Entitlement to compensation for major depressive disorder 
under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to compensation for anxiety disorder under 
the provisions of 38 U.S.C.A. § 1151.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought.  The 
veteran served on active service from May 1973 to May 1977.

In August 2001, the veteran testified at a Travel Board 
hearing at the RO before the undersigned Board Member.  After 
that hearing, the veteran submitted some medical statements 
along with a waiver of her right to have the RO consider the 
evidence.   See 38 C.F.R. § 20.1304(c) (2001).  Accordingly, 
the Board can continue with appellate review.

The Board observes that the veteran originally filed a claim 
for service connection for PTSD and chronic depression.  The 
veteran also submitted a SF 95-07, Claim for Damage, Injury, 
or Death, in July 1999; that claim has settled.  However, in 
a response to a September 1999 letter requesting stressor 
information dated the same month, the veteran clarified, and 
confirmed at her Travel Board hearing, that she was seeking 
compensation only under 38 U.S.C.A. § 1151 for PTSD and major 
depressive and anxiety disorders as a direct result of 
medical mistreatment and sexual assault at the Phoenix VA 
Medical Center (VAMC).  Consequently, the Board finds that 
the above listed issues are the only issues currently under 
appellate consideration before the Board.



FINDINGS OF FACT

1.  The veteran was sexually assaulted at the Phoenix VAMC 
while under anesthesia before undergoing a bilateral breast 
implant exchange, on December 2, 1998.

2.  The veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 has no legal merit.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. § 1151, 7104(c) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.358 (2001); VAOPGCPREC 1-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the pendency of the 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) 
became effective.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This liberalizing legislation is applicable to the veteran's 
claims.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
It essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

The Board observes that the threshold determinative issue in 
this case is whether the veteran has presented a claim for a 
VA benefit that has legal merit.  If not, then her appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  As explained below, the Board 
finds that she has not submitted such a claim and, since the 
veteran's claim is subject to denial as a matter of law, the 
notice and duty to assist provisions of the VCAA are not 
applicable.  Therefore, there is no reason to examine whether 
this matter has been adequately developed under the VCAA.  

The veteran's central contention is that she was sexually 
assaulted while under anesthesia at the VAMC before 
undergoing a bilateral breast implant exchange and that she 
should receive compensation for resulting psychiatric 
disorders under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001).  

The record reflects that the veteran was admitted to the VAMC 
and underwent a bilateral breast implant exchange, silicone 
for saline, on December 2, 1998.  An unsigned letter from 
"Veterans' friends", dated January 13, 1999, was received by 
the veteran, stating that while she was under anesthesia a VA 
staff anesthesiologist, who was not directly involved in her 
care, palpated her breasts and continued to do so after he 
was told to stop by a nurse and that the incident was being 
investigated by the hospital administration.

The investigation report shows that a certified registered 
nurse anesthetist (CRNA) testified that when she entered the 
operating room where the veteran had been put to sleep and 
had been intubated and positioned for the procedure by 
another CRNA, she saw the staff anesthesiologist, who was 
standing near the patient, repeatedly palpate the veteran's 
breasts, alternating from one breast to the other; that she 
put her hand out to signify that he should stop; and that, 
when he did not stop, she told him, "This isn't you 
specialty, and you quit doing that."  She reported that he 
gave each breast another squeeze before stopping and leaving 
the room.  Under oath, the staff anesthesiologist admitted 
that he was not the anesthesiologist supervisor of record; 
that it was not common practice for an anesthesiologist to be 
routinely present for all inductions of general anesthesia by 
a CRNA; and that he was not asked or sent for when the 
patient came into the operating room.  He testified that he 
had palpated the veteran's breasts out of clinical curiosity.  
The chief of the anesthesia section testified that a physical 
examination is not part of the preoperative evaluation done 
by an anesthesiologist, which is done either by the resident 
staff or nurse practitioner.  He stated that the role of the 
anesthesiologist is only to evaluate the airway.  When asked 
for his opinion as to whether a breast examination should be 
done by a staff anesthesiologist, he responded, "Never".  He 
added that doing so would be an invasion of patient privacy.  
The investigative board concluded that, in this instance, the 
staff anesthesiologist's actions constituted unprofessional 
conduct, a breach of standard care and patient abuse.

The veteran's testimony and medical statements in the record 
indicate that she has been diagnosed with PTSD, major 
depressive disorder, and recurrent, severe anxiety disorder 
stemming from the incident.

In general, when a veteran suffers additional disability or 
death as the result of training, hospital care, medical or 
surgical treatment, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (2001).  
For claims filed on or after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
Id; see also Brown v. Gardner, 115 S. Ct. 552 (1994).  

However, under 38 U.S.C.A. § 7104(c), the regulations of the 
Department, the instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department bind the Board in its decisions.  In this regard, 
the Board observes that the VA General Counsel issued a 
precedential opinion that found that 38 U.S.C.A. § 1151, 
authorizes compensation only for disability resulting from 
the treatment or examination itself at a VA facility, and not 
for disability due to such intervening causes as a sexual 
assault or another intentional tort; remedies for such acts 
are beyond the scope of 38 U.S.C.A. § 1151.  VAOPGCPREC 1-99 
(issued Feb. 16, 1999).  In arriving at this conclusion, the 
General Counsel found that sexual assault would not 
constitute medical treatment, unless otherwise found to be 
within the ordinary meaning of treatment or examination.  See 
also Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993) 
(38 U.S.C.A. § 1151 does not address disabilities that are 
merely coincidental with the receipt of VA treatment or which 
are not the result of actions by VA); VAOPGCPREC 7-97 (Jan. 
29, 1997) (38 U.S.C.A. § 1151 does not cover injuries which 
were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization).  The 
determinative question is whether the actions or procedures 
alleged to have caused disability constituted part of the 
"medical treatment" or "examination" or were the independent 
actions merely coincident with such treatment or examination.  
In the latter case, compensation is not warranted.  

In light of the above, the Board finds that compensation is 
not warranted.  The Board recognizes that the veteran has 
suffered, and continues to suffer, as a result of the events 
of December 2, 1998, but concludes that the VA staff 
anesthesiologist's actions do not fall within the ordinary 
meaning of the terms "medical treatment" or "examination" to 
allow for compensation under 38 U.S.C.A. § 1151.  His actions 
were in fact independent, committed out of "clinical 
curiosity", and merely coincident with treatment.  Moreover, 
as the chief of the anesthesia section confirmed, such 
actions were outside the boundaries of standard or ethical 
practice.  Such actions are abhorrent and not condoned by VA, 
and while the Board sympathizes with the veteran, whatever 
chronic psychiatric residuals the veteran may now suffer from 
this incident are not amenable to compensation under 
38 U.S.C.A. § 1151.  Thus, the Board concludes that there is 
no legal basis for grant of compensation.  However, the Board 
notes that there are other avenues of redress, which the 
veteran has indicated that she has availed herself.


ORDER

Compensation for PTSD under 38 U.S.C.A. § 1151 is denied.

Compensation for major depressive disorder under 38 U.S.C.A. 
§ 1151 is denied.

Compensation for anxiety disorder under 38 U.S.C.A. § 1151 is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

